DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. [US 20130100980 A1, hereafter Abe].
As per Claim 1, Abe teaches an excimer laser apparatus (See fig. 1) comprising: 
a chamber 10 configured to accommodate a laser gas and a pair of electrodes (11a and 11b) and generate pulse-oscillating laser light when gas pressure of the laser gas is controlled in accordance with voltage applied between the pair of electrodes; a 
a controller to which a target value of a spectral linewidth of the laser light is inputted (Para 92 and 132), the controller configured to correct the voltage used to control the gas pressure, when the target value changes from a first target value to a second target value, based on a first function having the second target value as a parameter and control the gas pressure in accordance with the corrected voltage (Para 110, 111, 126 and 127). 
As per Claim 2, Abe teaches the excimer laser apparatus according to claim 1, further comprising an energy measurer configured to detect energy of the generated laser light, wherein the controller is configured to control the voltage applied between the pair of electrodes based on a value detected with the energy measurer (Para 131). 
As per Claim 3, Abe teaches the excimer laser apparatus according to claim 2, further comprising a gas exhauster configured to discharge the laser gas in the chamber, wherein the controller is configured to drive the gas exhauster when the corrected voltage is smaller than a first threshold to exhaust the laser gas out of the chamber (Para 111). 
As per Claim 4, Abe teaches the excimer laser apparatus according to claim 3, further comprising a gas supplier configured to supply the laser gas into the chamber, wherein the controller is configured to drive the gas supplier when the corrected voltage is greater than a second threshold to supply the laser gas into the chamber (Para 111).
As per Claim 5, Abe teaches the excimer laser apparatus according to claim 1, wherein the first function includes any of a linear function, a polynomial function, and an exponential function (Para 239-241). 
As per Claim 13, Abe teaches a method for manufacturing an electronic device, the method comprising: 
generating pulse-oscillating laser light by using a laser system (See fig. 1); the laser system including 
a chamber 10 configured to accommodate a laser gas and a pair of electrodes (11a and 11b) and generate the laser light when gas pressure of the laser gas is controlled in accordance with voltage applied between the pair of electrodes (Para 86), 
a power supply 13 configured to apply the voltage between the pair of electrodes, and 
a controller to which a target value of a spectral linewidth of the laser light is inputted (Para 92 and 132), the controller configured to correct the voltage used to control the gas pressure, when the target value changes from a first target value to a second target value, based on a first function having the second target value as a parameter and control the gas pressure in accordance with the corrected voltage (Para 110, 111, 126 and 127), 
outputting the laser light to an exposure apparatus 100; and exposing a light sensitive substrate with the laser light via the exposure apparatus to manufacture the electronic device (Para 96).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe as applied in claim 1 above, in view of Wakabayashi et al. [US 20070014326 A1, hereafter Wakabayashi].
As per Claim 6, Abe teaches the excimer laser apparatus according to claim 1, further comprising: 
a laser resonator so disposed in an optical path of the laser light as to sandwich the chamber (Para 90-94).
Abe does not explicitly teach a wavefront adjustor including a stage on which an optical member configured to adjust a wavefront of the laser light that travels back and forth through the laser resonator and an actuator configured to adjust a position of the stage, and wherein when the target value changes from the first target value to the second target value, the controller is configured to determine the position of the stage 
Wakabayashi teaches a wavefront adjuster 32 is provided on an output side of the interior of the optical resonator, i.e., on the output coupler 31 side. The light is transmitted through the wavefront adjuster 32 from the laser chamber 10 side, and reaches the output coupler 31. The wavefront adjuster 32 is adjusted so that a desired spectral purity width E95 can be obtained. Then, when the light passes through the wavefront adjuster 32, the wavefront of the light is adjusted to a desired wavefront (Para 30).
Therefore, it would have been obvious to one of ordinary skill in the art at time the invention was made to incorporate a wavefront adjustor as claimed in order to obtain a desired spectral purity width.
As per Claim 7, Abe teaches the excimer laser apparatus according to claim 6.
Abe further disclosed wherein the second function includes any of a linear function, a polynomial function, a power function, and an exponential function (Para 239-241).

Allowable Subject Matter
Claims 8-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882